VALLIANT, J.
Plaintiff sues to recover damages on account of tbe construction of defendant’s railroad across bis farm. Tbe petition is in five counts: First, for tbe value of a strip of land one hundred feet wide, containing five and eigbty-six one hundredth acres, alleged to have been wrongfully taken and appropriated as. a right of way for defendant’s railroad; second, damages occasioned to plaintiff’s land not so appropriated by reason of its being intersected by tbe railroad; third, for tbe unskillful location and construction-of tbe road bridges, etc., causing water to overflow and stand on plaintiff’s land and render it unfit for cultivation; fourth and fifth, damages to crops caused by such overflow in 1893 and 1894 respectively. Tbe aggregate amount of damages claimed in tbe five counts is $1,600.
Tbe answer tó so much of the petition as is predicated on tbe unlawful taking and appropriating of tbe land, is to tbe effect that a former owner of tbe land from whom plaintiff purchased, granted defendant’s assignor tbe right of way for tbe railroad and tbe plaintiff purchased with knowledge of tbe grant. Tbe other matters in defendant’s *515answer are aimed to meet the charges of improper construction and location of the road, etc., which are independent of the question of defendant’s right of way.
There was a verdict for plaintiff on the first, second, third and fifth counts, aggregating $985, and for defendant on the fourth count. After motion for new trial, etc., defendant brings the cause here by appeal.
The amount involved is less than twenty-five hundred dollars, but the jurisdiction of this court is invoked on the idea that title to real estate is involved.
Among the classes of which jurisdiction is conferred on this court -by section 12, article VI of the Constitution, are “cases involving title to real estate.”
The decisions construing that clause were carefully reviewed and its meaning clearly defined in a recent decision of this court. [Price v. Blankenship, 144 Mo. 203.] In that case the court through Marshall, J., said: “It is now firmly settled that to give this court jurisdiction under section 12, article VI of the Constitution, because the title to real estate is involved, it must appear that the title to real estate will, in some way,be directly affected by the judgment to be rendered in the case. It is not sufficient that the question of title may be incidentally, collaterally or necessarily inquired into to settle the issues. The judgment to be rendered must directly affect the title itself to the real estate. If the* judgment of the lower court could be satisfied by the payment of money without affecting the .title to real estate, the case would not fall within our jurisdiction under this provision of the Constitution.”
And in a more recent case by Beaob, J., the same interpretation of that clause was given. [Rothrock v. Lumber Co., 146 Mo. 57.]
These decisions do not hold, however, that to give this court jurisdiction in such case the title to the land must be settled by the judgment, but that it must be directly affected. *516A suit in equity, for example, wherein the validity of a mortgage or other deed affecting title to real estate is in question, is within the provision of the Constitution.
Under the interpretation above quoted, it is clear that title to real estate is not involved in this suit. Plaintiff only asks damages for the injury he alleges he has sustained, and defendant can settle the judgment for $1,000. Plaintiff says in his petition that defendant has permanently appropriated some of his land to its use, and now he sues, not to get the land back, but the money value of it. When he says defendant owes him for the value of the land he must concede the title to defendant. This suit may determine whether or not defendant is liable to pay plaintiff the value of the land, but whatever the judgment may be on that question, defendant’s title to the land itself, if it has any, will be just the same after as before the judgment.
This cause is transferred to the Kansas City Court of Appeals.
All concur, except Marshall, J., absent.